                Case 13-47319             Doc 190   Filed 10/24/18 Entered 10/24/18 14:05:39        Desc Main
                                                     Document     Page 1 of 11




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        CHICAGO DIVISION


              In Re:                                         §
                                                             §
              CHRISTOFALOS, DANNY                            §     Case No. 13-47319
                                                             §
                                  Debtor                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      JOSEPH E. COHEN, chapter 7 trustee, submits this Final Account, Certification that the
              Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 650,535.00                          Assets Exempt: 2,851.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 3,578.28            Claims Discharged
                                                                    Without Payment: 0.00

              Total Expenses of Administration: 11,421.72


                      3) Total gross receipts of $ 15,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 15,000.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
            Case 13-47319             Doc 190     Filed 10/24/18 Entered 10/24/18 14:05:39            Desc Main
                                                   Document     Page 2 of 11




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                        $ NA                 $ NA                  $ NA                     $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                       NA             53,054.80              11,421.72                11,421.72

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                               NA                   NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                NA                   NA                     NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                  NA             96,082.96              96,082.96                 3,578.28

TOTAL DISBURSEMENTS                                     $ NA         $ 149,137.76           $ 107,504.68           $ 15,000.00


                  4) This case was originally filed under chapter 7 on 12/10/2013 . The case was pending
          for 59 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 10/10/2018                        By:/s/JOSEPH E. COHEN
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
              Case 13-47319             Doc 190       Filed 10/24/18 Entered 10/24/18 14:05:39                    Desc Main
                                                       Document     Page 3 of 11




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

99% MEMBERSHIP INTEREST WAUCONDA
SHOPPING PLAZA                                                               1129-000                                          15,000.00

TOTAL GROSS RECEIPTS                                                                                                          $ 15,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                           UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                       $ 0.00
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

NA            NA                                    NA                    NA                   NA                   NA                NA

TOTAL SECURED CLAIMS                                                     $ NA                 $ NA                 $ NA              $ NA


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 13-47319             Doc 190        Filed 10/24/18 Entered 10/24/18 14:05:39     Desc Main
                                                        Document     Page 4 of 11




                                           UNIFORM
                                                            CLAIMS          CLAIMS           CLAIMS
                PAYEE                       TRAN.                                                            CLAIMS PAID
                                                          SCHEDULED        ASSERTED         ALLOWED
                                            CODE

TRUSTEE
COMPENSATION:JOSEPH E.
COHEN, TRUSTEE                              2100-000                  NA         2,250.00         2,250.00         2,250.00


TRUSTEE
COMPENSATION:JOSEPH E.
COHEN, TRUSTEE                              2200-000                  NA            55.89           55.89            55.89


ADAMS-LEVINE                                2300-000                  NA            10.36           10.36            10.36


ARTHUR B. LEVINE COMPANY                    2300-000                  NA            16.13           16.13            16.13


INTERNATIONAL SURETIES,
LTD.                                        2300-000                  NA            15.38           15.38            15.38


ASSOCIATED BANK                             2600-000                  NA          968.72           968.72           968.72


VERITY GROUP                                2690-000                  NA            91.52           91.52            91.52


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):COHEN &
KROL                                        3110-000                  NA       44,086.64          2,666.67         2,666.67


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):JOSEPH E.
COHEN, ATTORNEY                             3110-000                  NA         5,333.33         5,333.33         5,333.33


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):COHEN &
KROL                                        3120-000                  NA          226.83            13.72            13.72

TOTAL CHAPTER 7 ADMIN. FEES                                        $ NA       $ 53,054.80     $ 11,421.72       $ 11,421.72
AND CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
            Case 13-47319             Doc 190         Filed 10/24/18 Entered 10/24/18 14:05:39           Desc Main
                                                       Document     Page 5 of 11




            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                              CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                            SCHEDULED          ASSERTED           ALLOWED
                                          CODE

NA: NA                                          NA                      NA                 NA               NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA                $ NA             $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                CLAIMS            CLAIMS
                                                UNIFORM
                                                              SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                             CLAIMS PAID
                                                               (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                   6E)             Claim)

NA          NA                                       NA                  NA                  NA              NA              NA

TOTAL PRIORITY UNSECURED                                                $ NA               $ NA             $ NA            $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                                CLAIMS            CLAIMS
                                                UNIFORM
                                                              SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                             CLAIMS PAID
                                                               (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                   6F)             Claim)

000001      J. LAURENCE KIENLEN                  7100-000                NA           96,082.96       96,082.96          3,578.28

TOTAL GENERAL UNSECURED                                                 $ NA        $ 96,082.96      $ 96,082.96       $ 3,578.28
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                             Case 13-47319                 Doc 190     Filed 10/24/18
                                                                                                  FORM 1Entered 10/24/18 14:05:39                                        Desc Main
                                                                                        Document      Page
                                                                              INDIVIDUAL ESTATE PROPERTY   6 of 11
                                                                                                         RECORD  AND REPORT                                                                                            Page:       1
                                                                                                            ASSET CASES                                                                                                  Exhibit 8
Case No:             13-47319       ABG     Judge: A. BENJAMIN GOLDGAR                                                                          Trustee Name:                      JOSEPH E. COHEN
Case Name:           CHRISTOFALOS, DANNY                                                                                                       Date Filed (f) or Converted (c):    12/10/13 (f)
                                                                                                                                               341(a) Meeting Date:                01/17/14
For Period Ending: 10/10/18                                                                                                                    Claims Bar Date:                    04/30/15



                                       1                                                    2                            3                          4                         5                                    6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. 6614 FOXWORTH, GURNEE                                                                         0.00                              0.00                                                0.00                     FA
 2. 10 E. MAPLE AVE, MUNDELEIN, IL                                                        650,000.00                          25,000.00                                                 0.00                     FA
 3. CASH                                                                                        150.00                              0.00                                                0.00                     FA
 4. CHECKING                                                                                     35.00                              0.00                                                0.00                     FA
     5/3RD BANK
 5. HOUSEHOLD GOODS                                                                          1,000.00                               0.00                                                0.00                     FA
 6. BOOKS, PICTURES, ART                                                                        100.00                              0.00                                                0.00                     FA
 7. 99% MEMBERSHIP INTEREST WAUCONDA SHOPPING PLAZA                                               0.00                        15,000.00                                            15,000.00                     FA
 8. VEHICLE                                                                                  2,000.00                               0.00                                                0.00                     FA
     1999 Mercedes Benz
 9. REAL ESTATE IN FLORIDA (u)                                                                    0.00                        15,000.00                                                 0.00                     FA
 10. APPAREL                                                                                    100.00                              0.00                                                0.00                     FA

                                                                                                                                                                                                  Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $653,385.00                         $55,000.00                                           $15,000.00                            $0.00
                                                                                                                                                                                                  (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   TFR FILED WITH THE COURT ON 9/5/18 AND DISTRIBUTION MADE. ALL CHECKS HAVE CLEARED AND FILING TDR - 10/10/18. APPEALS
   AS TO PRIOR SALE OF ASSETSHAVE BEEN RESOLVED AND TRUSTEE WILL SELL FLORIDA PROPERTY. - 1/8/2018. APPEALS PENDING IN
   DISTRICT COURT - 6/28/17. APPEALS PENDING AWAITING DECISION OF APPELLATE COURT 1/11/17. THE TRUSTEE HAS UPDATED HIS
   FORM 1 FOR ASSET 2 SHOWING NO REMAINING VALUE AND FULLY ADMINISTERED. THE TRUSTEE IS DEFENDING VARIOUS APPEALS FILED BY
   THE DEBTOR. TRUSTEE HAS ALSO UNCOVERED PROPERTY IN FLORIDA AND IS CONTACTING A REAL ESTATE BROKER IN THE AREA - May
   23, 2016.




LFORM1                                                                                                                                                                                                                          Ver: 20.00j
         UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                            Case 13-47319         Doc 190     Filed 10/24/18
                                                                                         FORM 1Entered 10/24/18 14:05:39                       Desc Main
                                                                               Document      Page
                                                                     INDIVIDUAL ESTATE PROPERTY   7 of 11
                                                                                                RECORD  AND REPORT                                                        Page:      2
                                                                                                 ASSET CASES                                                                Exhibit 8
Case No:            13-47319       ABG     Judge: A. BENJAMIN GOLDGAR                                                Trustee Name:                      JOSEPH E. COHEN
Case Name:          CHRISTOFALOS, DANNY                                                                              Date Filed (f) or Converted (c):   12/10/13 (f)
                                                                                                                     341(a) Meeting Date:               01/17/14
                                                                                                               Claims Bar Date:                         04/30/15
   TRUSTEE TO SELL REAL ESTATE LOCATED IN FLORIDA - 01/20/16. APPEALS CONTINUING - Oct. 31, 2015. APPEALS PENDING - July
   30, 2015. NO CHANGE - April 30, 2015. APPEAL IS STILL PENDING AND TRUSTEE TO SELL REAL ESTATE - Jan. 17, 2015. TRUSTEE
   IS NEGOTOTAING WITH PARTIES FOR PURCHASE OF MEMBERSHIP INTEREST IN LLC - April 30, 2014. TRUSTEE HAS FILED A MOTION TO
   SELL MEMBERSHIP INTERESTS BELONGING TO THE DEBTOR - July 17, 2014. SALE ORDER HAS BEEN ENTERED BY THE COURT BUT HAS
   BEEN APPEALED BY THE DEBTOR - Oct. 25, 2014.


   Initial Projected Date of Final Report (TFR): 08/30/16   Current Projected Date of Final Report (TFR): 10/31/18




LFORM1                                                                                                                                                                            Ver: 20.00j
         UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                          Case 13-47319             Doc 190     Filed 10/24/18 Entered 10/24/18 14:05:39                          Desc Main
                                                                                 DocumentFORM Page
                                                                                               2   8 of 11                                                                                Page:      1
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                       Exhibit 9
  Case No:             13-47319 -ABG                                                                                     Trustee Name:                    JOSEPH E. COHEN
  Case Name:           CHRISTOFALOS, DANNY                                                                               Bank Name:                       ASSOCIATED BANK
                                                                                                                         Account Number / CD #:           *******6181 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******8893
  For Period Ending: 10/10/18                                                                                            Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                         Separate Bond (if applicable):


           1              2                              3                                              4                                            5                     6                   7
    Transaction       Check or                                                                                                  Uniform                                                   Account / CD
       Date           Reference               Paid To / Received From                       Description Of Transaction         Tran. Code       Deposits ($)       Disbursements ($)       Balance ($)
                                                                                 BALANCE FORWARD                                                                                                         0.00
          10/01/14        7       SLAVKO GRCIC                                   SALE OF PARTNERSHIP INTEREST                  1129-000               15,000.00                                    15,000.00
          11/07/14                ASSOCIATED BANK                                BANK SERVICE FEE                              2600-000                                        22.29               14,977.71
          12/05/14                ASSOCIATED BANK                                BANK SERVICE FEE                              2600-000                                        21.55               14,956.16
          01/08/15                ASSOCIATED BANK                                BANK SERVICE FEE                              2600-000                                        22.23               14,933.93
          02/06/15                ASSOCIATED BANK                                BANK SERVICE FEE                              2600-000                                        22.20               14,911.73
          02/27/15     300001     Arthur B. Levine Company                       Bond premium                                  2300-000                                        16.13               14,895.60
                                  60 East 42nd Street
                                  Room 965
                                  New York, New York 10165
          03/06/15                ASSOCIATED BANK                                BANK SERVICE FEE                              2600-000                                        20.02               14,875.58
          04/07/15                ASSOCIATED BANK                                BANK SERVICE FEE                              2600-000                                        22.12               14,853.46
          05/07/15                ASSOCIATED BANK                                BANK SERVICE FEE                              2600-000                                        21.37               14,832.09
          06/05/15                ASSOCIATED BANK                                BANK SERVICE FEE                              2600-000                                        22.05               14,810.04
          07/07/15                ASSOCIATED BANK                                BANK SERVICE FEE                              2600-000                                        21.31               14,788.73
          08/07/15                ASSOCIATED BANK                                BANK SERVICE FEE                              2600-000                                        21.99               14,766.74
          09/08/15                ASSOCIATED BANK                                BANK SERVICE FEE                              2600-000                                        21.95               14,744.79
          09/16/15     300002     VERITY GROUP                                   copies                                        2690-000                                        91.52               14,653.27
                                  125 S. Wacker Dr.
                                  Suite Lower Level C (LLC)
                                  Chicago, IL 60606
          10/07/15                ASSOCIATED BANK                                BANK SERVICE FEE                              2600-000                                        21.18               14,632.09
          11/06/15                ASSOCIATED BANK                                BANK SERVICE FEE                              2600-000                                        21.75               14,610.34
          12/07/15                ASSOCIATED BANK                                BANK SERVICE FEE                              2600-000                                        21.02               14,589.32
          01/08/16                ASSOCIATED BANK                                BANK SERVICE FEE                              2600-000                                        21.69               14,567.63
          02/05/16                ASSOCIATED BANK                                BANK SERVICE FEE                              2600-000                                        21.66               14,545.97
          02/16/16     300003     ADAMS-LEVINE                                   Bond #10BSBGR6291                             2300-000                                        10.36               14,535.61
                                  370 Lexington Avenue
                                  Suite 1101


                                                                                                                         Page Subtotals               15,000.00                464.39
                                                                                                                                                                                                   Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                          Case 13-47319             Doc 190     Filed 10/24/18 Entered 10/24/18 14:05:39                        Desc Main
                                                                                 DocumentFORM Page
                                                                                               2   9 of 11                                                                               Page:     2
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                      Exhibit 9
  Case No:             13-47319 -ABG                                                                                   Trustee Name:                    JOSEPH E. COHEN
  Case Name:           CHRISTOFALOS, DANNY                                                                             Bank Name:                       ASSOCIATED BANK
                                                                                                                       Account Number / CD #:           *******6181 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******8893
  For Period Ending: 10/10/18                                                                                          Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                       Separate Bond (if applicable):


           1              2                             3                                             4                                            5                       6                 7
    Transaction       Check or                                                                                                Uniform                                                    Account / CD
       Date           Reference               Paid To / Received From                     Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)     Balance ($)
                                  New York, NY 10017
          03/07/16                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           20.23            14,515.38
          04/07/16                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           21.58            14,493.80
          05/06/16                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           20.85            14,472.95
          06/07/16                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           21.52            14,451.43
          07/08/16                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           20.79            14,430.64
          08/05/16                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           21.46            14,409.18
          09/08/16                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           21.42            14,387.76
          10/07/16                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           20.70            14,367.06
          11/07/16                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           21.36            14,345.70
          12/07/16                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           20.64            14,325.06
          01/09/17                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           21.30            14,303.76
          02/07/17                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           21.27            14,282.49
          02/20/17     300004     INTERNATIONAL SURETIES, LTD.                   BOND#016073584                              2300-000                                             6.89           14,275.60
                                  701 Poydras Street, Ste 420
                                  New Orleans, LA 70139
          03/07/17                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           19.18            14,256.42
          04/07/17                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           21.20            14,235.22
          05/05/17                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           20.48            14,214.74
          06/07/17                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           21.13            14,193.61
          07/10/17                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           20.42            14,173.19
          08/07/17                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           21.07            14,152.12
          09/08/17                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           21.04            14,131.08
          10/06/17                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           20.33            14,110.75
          11/07/17                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           20.98            14,089.77
          12/07/17                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           20.27            14,069.50
          01/08/18                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           20.92            14,048.58
          02/07/18                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           20.89            14,027.69
          03/07/18                ASSOCIATED BANK                                BANK SERVICE FEE                            2600-000                                           18.84            14,008.85

                                                                                                                       Page Subtotals                        0.00               526.76
                                                                                                                                                                                                 Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                          Case 13-47319              Doc 190     Filed 10/24/18 Entered 10/24/18 14:05:39                              Desc Main
                                                                                 Document FORM Page
                                                                                                 2  10 of 11                                                                                      Page:     3
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                              Exhibit 9
  Case No:             13-47319 -ABG                                                                                          Trustee Name:                    JOSEPH E. COHEN
  Case Name:           CHRISTOFALOS, DANNY                                                                                    Bank Name:                       ASSOCIATED BANK
                                                                                                                              Account Number / CD #:           *******6181 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******8893
  For Period Ending: 10/10/18                                                                                                 Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                              Separate Bond (if applicable):


           1              2                                3                                                  4                                           5                       6                   7
    Transaction       Check or                                                                                                       Uniform                                                      Account / CD
       Date           Reference                Paid To / Received From                           Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
          04/06/18                ASSOCIATED BANK                                 BANK SERVICE FEE                                  2600-000                                            20.83             13,988.02
          05/07/18                ASSOCIATED BANK                                 BANK SERVICE FEE                                  2600-000                                            20.12             13,967.90
          06/06/18     300005     International Sureties Ltd.                     Bond premium                                      2300-000                                              8.49            13,959.41
                                  701 Poydras Street
                                  Suite 420
                                  New Orleans, LA 70139
          06/07/18                ASSOCIATED BANK                                 BANK SERVICE FEE                                  2600-000                                            20.77             13,938.64
          07/09/18                ASSOCIATED BANK                                 BANK SERVICE FEE                                  2600-000                                            20.06             13,918.58
          08/07/18                ASSOCIATED BANK                                 BANK SERVICE FEE                                  2600-000                                            20.69             13,897.89
          09/14/18     300006     COHEN & KROL                                    Attorney for Trustee fees                                                                           2,680.39            11,217.50
                                  105 West Madison Street
                                  Chicago, IL 60602
                                                                                          Fees                    2,666.67          3110-000
                                                                                          Expenses                 13.72            3120-000
          09/14/18     300007     JOSEPH E. COHEN, Trustee                        Trustee Fees                                                                                        2,305.89             8,911.61
                                  105 West Madison Street                         Trustee Fees
                                  Chicago, IL 60602
                                                                                          Fees                    2,250.00          2100-000
                                                                                          Expenses                 55.89            2200-000
          09/14/18     300008     JOSEPH E. COHEN, Attorney                       Attorney for Trustee fees                         3110-000                                          5,333.33             3,578.28
                                  105 West Madison St.
                                  Chicago, IL 60602
          09/14/18     300009     J. Laurence Kienlen                             Claim 000001, Payment 3.72416%                    7100-000                                          3,578.28                  0.00
                                  2150 Lillian Lane                               (1-1) Claim based on Judgment
                                  Lisle, IL 60532




                                                                                                                              Page Subtotals                        0.00              14,008.85
                                                                                                                                                                                                          Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                          Case 13-47319             Doc 190     Filed 10/24/18 Entered 10/24/18 14:05:39                             Desc Main
                                                                                Document FORM Page
                                                                                                2  11 of 11                                                                                             Page:      4
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                      Exhibit 9
  Case No:             13-47319 -ABG                                                                                       Trustee Name:                       JOSEPH E. COHEN
  Case Name:           CHRISTOFALOS, DANNY                                                                                 Bank Name:                          ASSOCIATED BANK
                                                                                                                           Account Number / CD #:              *******6181 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******8893
  For Period Ending: 10/10/18                                                                                              Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                           Separate Bond (if applicable):


          1               2                             3                                              4                                                 5                          6                         7
    Transaction       Check or                                                                                                    Uniform                                                               Account / CD
       Date           Reference               Paid To / Received From                      Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)

                                                                                                       COLUMN TOTALS                                      15,000.00                  15,000.00                          0.00
                                                                                                           Less: Bank Transfers/CD's                           0.00                       0.00
                                                                                                       Subtotal                                           15,000.00             15,000.00
                                                                                                           Less: Payments to Debtors                                                 0.00
                                                                                                       Net
                                                                                                                                                          15,000.00             15,000.00
                                                                                                                                                                               NET                             ACCOUNT
                                                                                                        TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                      Checking Account (Non-Interest Earn - ********6181                   15,000.00                   15,000.00                         0.00
                                                                                                                                               ------------------------    ------------------------   ------------------------
                                                                                                                                                           15,000.00                   15,000.00                         0.00
                                                                                                                                               ==============             ==============              ==============
                                                                                                                                                (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                           Transfers)               To Debtors)                    On Hand




                                                                                                                           Page Subtotals                        0.00                        0.00
                                                                                                                                                                                                                  Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 11)
